Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 5, 7, 9, 10 and 11 are objected to because of the following informalities:  
Claims 4 & 5 as amended no longer end with a period and one needs to be inserted at the end of these claims.
Claim 7 defines R””. However, there is no component of the claim(s) that includes or may include an R””. This recitation of claim 7 needs to be removed.  
Claim 9 needs to be amended to delete the “the” before “solids content” and replace it with an “a” in order to ensure proper antecedent basis for the recited limitation. 
Claim 10 needs to be amended to delete the “the” before “use concentration” and replace it with an “a” in order to ensure proper antecedent basis for the recited limitation. 
Claim 11 needs to be corrected/clarified. The use of plurals when the singular should be used and the omission of terms and/or inclusion of unnecessary terms causes clarity issues regarding this claim’s intended/apparent recitation,  “wherein the polyglycerol ether is a foaming aid or foam stabilizer for foaming of the aqueous polyurethane dispersion, and a drying aid, levelling additive, wetting agent and/or rheology additive”.
  Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims as now amended are confusing as to intent because it can not be determined what is intended by the conflicting definitions of R” throughout the claims for the now identified and required polyglycerol ether additive of the claims.  
In claim 1 the R” radicals are defined, and then immediately it is recited that “at least one of the R” radicals is a hydrocarbyl radical” which does not further limit the defined R” radicals of the claims but, rather, contradicts the already recited limitation to the R” radicals of the claims.  Since all the R” radicals are already defined as being particularly defined hydrocarbyl radicals, it can not be determined what is intended by this additionally introduced ambiguity and non-further limiting, contradictory statement of the claim that “at least one of the R” radicals is a hydrocarbyl radical”.  Appropriate correction is required. Claim 6 recites similar ambiguities and needs to be corrected as well. 
Similarly, claim 1 in defining Formula 3 introduces similar ambiguity through recitation of the non-further limiting, contradictory statement that R” is not hydrogen when it is already defined in a way that excludes any R” from being hydrogen, and claims are rendered confusing as to intent.  Further, claim 1 is confusing as to intent in that it can not be determined why it is necessary to state that “still R” as defined above” when R” is already defined by the claim.  Appropriate correction is required. Claim 6 recites similar ambiguities and needs to be corrected as well.
	These ambiguities are recited in claims 1 & 6, but claims 1-11, 13 and 17-20 are rejected because they are or depend from claim 1.

Claim 1-11, 13 and 17-20 recite the limitation "the polyglycerol ether" in line 3 of claim 1 and numerous locations throughout the claims.  There is insufficient antecedent basis for this limitation in the claim.   Though claim 1 recites “a polyglycerol ether additive” the claim lack recitation of “a polyglycerol ether” prior to reference back to it in the claim(s).  In addition to this lack of antecedent basis, claims are confusing as to intent because it can not be definitively determined if reference to “the polyglycerol ether” is intended to be referencing back to and further defining the “polyglycerol ether additive” of the claims or only further defining the “the polyglycerol ether” portion of the “the polyglycerol ether additive” of the claim(s).
The term “additive” should be removed from line 2 of claim 1 in order to resolve this issue, and/or other appropriate correction is required.   


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 fails to further limit the subject matter of the claim(s) from which it depends in that it defines R” to be something that is different from the limitations recited for R” in the claims {claims 6 and 1} that proceed it.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Applicant’s arguments with respect to the above rejections under 35USC112 have been considered. However, arguments are not applicable to and/or they do not address the positions laid out by the rejections as set forth above in address of the claims as they now stand amended and clarified on reply. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  To the degree that the limits of the claims can be ascertained {note: rejections above under 35USC112}, the prior art, including the cited Pohl et al.(2006/0079635) reference taken alone or in combination with other prior art, does not teach or fairly suggest porous polyurethane coatings prepared through the use and inclusion of polyglycerol ethers as now defined and required by the claims that include pores having mean cell sizes as now defined by the claims.  Additionally, the rejections under the heading of “Double Patenting” have been withdrawn in light of the instant amendments to the claims that patentably distinguish the polyglycerol ether of the instant claims from the additive materials utilized in the preparations of the copending claims.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/                Primary Examiner, Art Unit 1765